Citation Nr: 0418216	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  04-01 298	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services rendered by a private medical specialist 
from October 2000 to April 2002.  

(The issue of entitlement to earlier effective date for an 
increased evaluation for post traumatic stress disorder will 
be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active service from August 1965 to January 
1969.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Houston, Texas, Department 
of Veterans Affairs (VA) Medical Center Medical 
Administrative Service (MAS).  


FINDINGS OF FACT

1.  The evidence shows that the veteran scheduled and 
received unauthorized medical care at a private facility from 
October 2000 to April 2002.

2.  The evidence shows that a VA Medical Center to which the 
veteran was eligible for admission and medical treatment was 
feasibly available.  

3.  The evidence shows that the veteran's unauthorized 
medical care at a private facility from October 2000 to April 
2002 did not constitute emergency medical care.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
for the veteran's private medical care from October 2000 to 
April 2002 are not met.  38 U.S.C.A. §§ 1703, 1710, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.120 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision was issued after the passage of VCAA.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The MAS notified the veteran of the evidence and information 
necessary to substantiate his claim for payment or 
reimbursement of unauthorized medical services in an October 
2002 notification letter and in an August 2003 notification 
letter.  Specifically, the MAS notified the veteran of the 
evidence and information necessary to substantiate his claim 
for payment or reimbursement for unauthorized medical 
services rendered by a private medical specialist from 
October 2000 to April 2002.  In this case there are no 
medical treatment records that need be obtained from the 
private health care professional since the issue involves 
payment for these services rather than any issue pertaining 
to the type of services rendered.  These facts are not in 
dispute in this case.  The VA fully notified the veteran of 
what is required to substantiate his claim in these 
notification letters.  

Additionally, the MAS notified veteran the reasons why he was 
not entitled to payment or reimbursement for unauthorized 
medical services rendered by a private medical specialist 
from October 2000 to April 2002 in the October 2002 decision 
by the MAS, the August 2003 notification letter and the 
December 2003 statement of the case.   The statement of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefit sought, and included a detailed 
explanation as to why the veteran had no entitlement under 
the applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

Again, in the present case the facts are not in dispute.  The 
veteran does not allege that there are records or other 
documentation that show he had prior authorization for the 
private medical care.  In fact, he does not dispute the fact 
that these services were unauthorized.  Rather, he argues 
that he is permanently and totally disabled, that this 
constituted emergency treatment in order to save his 
remaining hearing acuity, and that a VA or other Federal 
facility was not feasibly available.  

In this case, the MAS also requested the Chief of Fee 
Services to review the facts in the present case.  The 
Director of the Business Office for MAS also reviewed the 
facts in this case.  These individuals determined that the 
veteran was not entitled to payment or reimbursement for 
unauthorized medical services rendered by a private medical 
specialist from October 2000 to April 2002 based on the 
undisputed facts in this case.  The Board finds that 
additional development is not necessary to make a decision on 
the claim in this case.  The evidence already of record and 
the facts in this case demonstrate that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
service, the Secretary "may" contract with non-VA facilities 
for such care and services, either on a group or an 
individual basis. 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

Here, the veteran is not alleging that his medical care was 
authorized in advance.  Rather, he argues that he is 
permanently and totally disabled, that this constituted 
emergency treatment in order to save his remaining hearing 
acuity, and that a VA or other Federal facility was not 
feasibly available.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances: (a) treatment was for (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; or (4) a veteran 
who is participating in a vocational rehabilitation program; 
and (b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Court has held 
that all three statutory requirements would have to be met 
before reimbursement could be authorized.  Malone v. Gober, 
10 Vet. App. 539, 547 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The facts in this case demonstrate that the VA outpatient 
clinic authorized healthcare services with Eugene Mackie, 
M.D., at the Valley Ear, Nose and Specialists.  The veteran's 
VA primary care physician referred him for a one-time 
evaluation with Dr. Mackie for a pre-operative evaluation on 
March 14, 2001.  The purpose was to assess the veteran for a 
myringotomy and tube placement to treat his nonservice-
connected Eustachian tube dysfunction.  The evidence shows 
the VA paid the charges for this appointment.  

However, the evidence also shows the veteran attended 
scheduled office visits with Dr. Mackie on October 24, 2000, 
February 19, 2001, March 26, 2001, July 9, 2001, October 12, 
2001, October 19, 2001, October 29, 2001, April 1, 2001, 
April 5, 2001, April 18, 2001 and April 25, 2001.  The 
evidence reflects that these visits were also for the 
veteran's nonservice-connected hearing loss and ear problems.  
The veteran does not dispute the fact that VA did not refer 
or pre-authorize these outpatient visits with Dr. Mackie.  
While the veteran stated that the Chief of the Fee Services 
Section subsequently indicated that VA would process payment 
for the unauthorized charges for the above appointments, a 
November 2003 statement from the Chief of the Fee Services 
Section shows he did not advise the veteran that VA would be 
processing payment for the unauthorized charges.  

Therefore, the question is whether reimbursement or payment 
for expenses not previously authorized may be made under the 
circumstances in this case.  

The veteran argues that reimbursement or payment of the 
unauthorized expenses is demonstrated in this case because he 
is permanently and totally disabled, that this constituted 
emergency medical treatment in order to save his remaining 
hearing acuity. and that a VA or other Federal facility was 
not feasibly available.  

The veteran's argument is misplaced.  The veteran is 100 
percent service-connected for post traumatic stress disorder, 
effective April 30, 1997, and 0 percent service-connected for 
residuals of a right patella fracture, effective February 25, 
1981.  The regulations provide that treatment for non-VA 
medical facilities at VA expense may still be allowed for an 
adjudicated service-connected disability; for nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; or, 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.120(a).  Here, the medical 
services Dr. Mackie provided the veteran were for his 
nonservice-connected hearing problems.  It is neither 
contended nor shown that these problems are aggravating 
either of the veteran's service-connected disabilities.    

The evidence also does not support the veteran's contention 
that Dr. Mackie's provided any of these healthcare services 
on an emergency basis.  In order to qualify for reimbursement 
or payment of the unauthorized expenses the care and services 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  38 C.F.R. 
§ 17.120(b).  The outpatient medical appointments were not 
performed in a medical emergency.  Rather, these were 
scheduled outpatient office visits.  There is no competent 
evidence supporting the claim that delay in evaluating and 
treating the veteran's hearing problems would have been 
hazardous to life or health.  The veteran is not competent as 
a layperson to render a medical opinion that delay in 
evaluation ant treating his hearing problems would have been 
hazardous to life or health.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Finally, the evidence does not show that a VA or other 
Federal facility was not feasibly available.  The veteran 
contends that he would not have been able to drive to the VA 
clinic because of his hearing problems.  He argues that he 
would have had to drive by ambulance, which would have cost 
the VA even more money.  Whether the veteran would have been 
able to drive himself or travel by ambulance to the VA 
facility does not pertain to the question whether that VA or 
other Federal facilities were not feasibly available.  The 
question is whether the circumstances regarding the 
particular medical emergency and the distance to travel to 
the VA or other Federal facilities would have made it not 
feasibly available.  The evidence indicates that medical 
facilities were available for the veteran's treatment.  The 
evidence also shows that the veteran could have applied and 
been issued a fee basis card for additional medical services 
by Dr. Mackie.  In fact, the veteran did request his primary 
care provider for a fee card in June 2002 after being 
informed that the prior treatment had not been authorized and 
this was subsequently approved through February 2006 for ear, 
nose and throat healthcare.  Consequently, the evidence shows 
that an attempt to obtain prior authorization for the 
services required would have been reasonable, sound, wise or 
practicable and treatment would have been authorized.  38 
C.F.R. § 17.120(c).  


ORDER

Payment or reimbursement for unauthorized medical services 
rendered by a private medical specialist from October 2000 to 
April 2002 is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



